Citation Nr: 1616677	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-36 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for chondromalacia and patellofemoral syndrome, right knee. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1978 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to disposition of the appeal.

The Veteran has been in receipt of a 10 percent rating for her right knee disability since August 2004.  The Veteran filed a claim for an increased disability evaluation in July 2008 and was afforded a VA examination in March 2009.  A rating decision issued in May 2009 continued the Veteran's 10 percent disability evaluation.  The Veteran appealed this decision was afforded a second VA examination in September 2015.

However, the September 2015 medical opinion is inadequate for rating purposes because it fails to address the Veteran's contention that her right knee condition is so disabling that it requires her utilize a cane for assistance while walking, and, in assessing the Veteran's right knee disability, the examiner failed to consider treatment records from the VA Medical Center (VAMC) in Hampton, Virginia.  Treatment records dated August 2015 indicate that the Veteran was scheduled for an MRI of her right knee and a follow up visit in October 2015.

In a letter dated October 2015, the Veteran advised the RO that she was scheduled for an MRI of her right knee on October 19, 2015.  However, it is not clear that comprehensive, updated VAMC records have been associated with the Veteran's claims file.  On remand, relevant ongoing VAMC medical records should be obtained, and the Veteran should be provided an opportunity to submit any additional pertinent lay or private medical evidence pertaining to her right knee disability.

After all record development has been completed, the file should be forwarded to the VA examiner for review and an addendum opinion that considers the Veteran's recent treatment records, including the report of the MRI of her right knee performed in October 2015.  A new VA examination should be scheduled if the examiner deems it necessary to provide the requested addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to include, but not limited to, any records from VAMC Hampton, from August 2015 to the present, and associate them with the claims file.

2. Provide the Veteran an opportunity to submit any outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s). 

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

3. Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any symptoms relating to her right knee.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. Forward the Veteran's claims file to the VA examiner who completed the September 2015 examination, or if that examiner is unavailable, to a suitable replacement, for preparation of an addendum opinion regarding the Veteran's right knee disability.  The addendum opinion should contemplate the Veteran's updated medical records and address the Veteran's reported use of a cane.  A new VA knee examination should be scheduled if the examiner deems it necessary to prepare the addendum medical opinion.

5. After completing any other development deemed necessary, readjudicate the Veteran's appeal.  If the benefit sought remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






